OFFICE OF THE A-iTORNEY GENERAL                   OF TEXAS
                    AUSTIN




                Pour at"ucntionin directed to krtiole 3902, Fle-
~I=hl   Civil     matuto3   or   foxxi,   a3   Polloi73:
    non. Curtis Xoniro, Face 2


        :-.Rnce
              of hi:;duties, he ohs11 sp~ly tO.th6
        cwlnty cor;~2issiomrS~co.urtof !liaCounty
.
        for suthoyity to appoint such doFutios,":
        nssistnats OT clerks, sttltln2by sworn sppli-
        cation tJianumber needed, the position to
        bo filled sod the mount to bo paid...."
              In oonnoction with the above Article 3902, your
    attention is.dirootod to Article 6309, rkvised Cl011 %a-
    tutes of Texlm, as fCllO~YS!
              *Sheriffs shall PIVO the lxaver,by
         wrf.tin(:,
                  to q7pofnt on0 or Roro doputloS
         for t>:Oirrospctlve CGURtt,GS, ....WLlOilUEl-
         her of doppties aFpolntod by the sheriff of
         any am oounty,shsll be llnited to not ex-
         cosdin~ three in the justticeprocinot in
         vdllc‘:   1s   locxt*d   et?   countg   site   or   DUCh
         county, aud one i,nesch justice precinct,
         oud D Xmt of t2;oans~poistmnts ahall be
         posted up In n oonopicuccs plsce ilntho-
         clor&'s OfiYOO....'."
              This department he.8ruled prior to Ond afnae the
    enactment CI?t!?epresent salary b%li under Fjhfohbilbar~er
    County is urn Tix~ot'ionin~thatArticle 6Ot9, suprs, hss
    been superseded by Arti,clo39O2, supra.
              Opihicn 170.O-12 addroesed to the lion.Chas, II,
    ?hocbnld,County .4ttornay,Calvmton, Tams, by %:.x.  3.
    7i.t
      rL?lill~
           , of Jmuary  5, 1939, holds that Article 6899 boo
    twcn superseded znd tbnt the s~~o'ictm0n.t
                                             al derxty nhor-
    ITT3 is In the sound dloorot.ionof the oom1ssioi1ors~
    court under Artlole 3902, usir~Othe followihC lau.g.mfje:
              "'i'heEeprrrtnent 53 not in po33essinn
         of rclptieffaitedecloinu affeotiny:the quoo-
         tioa on bond, ozidthe~efcre zuistarrivs et
         the conclusion that Art. AEC9....whiob applies
         to tha 6horiffr;under the Tee ln'n,has boen
         symrscaod.. ..by Axtlcle 39Q2....wx! by the
         GYfi~er3~ Selorp I~I of the 3eto of ?tms.
              * ....Tt rrsts w:thin the disoretion of
         the IIoRornhleCosmissionere'Cowt oi Calves-
.E'on.
     Cu&iS Ranfro, P8&B 3




           I;hnfollozvlnrl:
                         quotation in foo~ndin 'Amrant
Ccunty v13. Lxitll,01 s;;'
                         2nd 537:
         *The cmiss~onorst court can lhit
    th,enu;lbarati aclory oi dep.ty sherifi%'ls,
    but they hove no power over tha lXmi.n!:of
    the individua:s to be op?oiEtea, and are
     eS,~Ci&lly       FTohibitGd       f?OI!? tl~';eKptiIl~      elly
     such Znst zmzed influence. 1..3. Art.
     39OL"
           Opinlon.T!o.O-925, directed to the Eon. R. S.
Syahe,.County  auditor,   Crags County, Longview, Texas, by
KY!.J, P. King,,zb!:  July 10, .193Q,contains the following
pOXXlgSt?ph:
             "In ths ce~c of "-tame1 vs. Shelton,
     45 SW 319, tho relovent provisions of
     ,'i.r%iolo  GOG3 subote:lt:ollytha SUT'QES
     enacted in 3Cd3, which aants authority
     to the aheritf to q~oint'deputlns an%
     tinits their nmborwau held to be dircc-
     m.         Such aUtb?ity as WftS by this  O?Ai-
     010   8nd   pravio2sly at cbmon law given    to
     the sh~Hff, W8S by gonsizl LEG?sugerseded
     and vested in tke qxz.laainnsmt court
     under     the r;rovis¶onsof kticln 3302,
     SUJ-l3Xl.   Such a construction as ~iouldbar-
     r,onfm tha tm artioles, 0069 and 3302,
     SuprJJ should b,orlvon with t'celatter
     orticis controLLli~a. Yhi~o said .%-tic1e
     6063     SW?kS   t0     Ihi%    th   diSCT8tiOLI     to
     be     ererciscc?     bjj tha   3Iieriff,   we   cerii,oi
     sty thYi    ouch art.icleVSon. Curtis Reufro, Pnge 4


                                           hEs au‘thority,
          Thus, we advise thct the she.rllPi
r;lt:!
     the epp7ovnl of tfioco.~i~.riionm3*court, to~ziF:-oint
an addj.tio;lal
              depaty to mmve without my oorprmatlcn,
         'i30liaviqthis to   ensw8r      yOUr    inqUiry,       w8   are


                                      Vu-y   truly      yours